Citation Nr: 0002384	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right wrist injury.  

2.  Entitlement to service connection for the residuals of a 
right hip injury.  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
duodenal ulcer.  

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
adjustment disorder, with depression and migraine headaches.  

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for duodenal ulcer.  

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sexual dysfunction.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1970.  The appellant also had additional periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) service as a member of the California 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1994, July 1996, and July 1997 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Los Angeles, California. 

The issue of whether the appellant is entitled to additional 
compensation in light of receiving his VA benefit checks late 
will be discussed in the REMAND portion of this decision.  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of residuals of a right wrist injury.  

2.  There is no competent medical evidence of record to show 
that the appellant's residuals of a right hip injury were 
aggravated by military service.  

3.  In a February 1986 rating action, the RO denied the 
appellant's claims for entitlement to service connection for 
a duodenal ulcer and entitlement to service connection for an 
adjustment disorder, with depression and headaches.  The 
appellant filed a timely appeal. 

4.  In an August 1987 decision, the Board denied the 
appellant's claims for service connection for a duodenal 
ulcer and service connection for migraine headaches.

5.  In March 1993, the appellant requested that his claim for 
service connection for a duodenal ulcer be reopened.  

6.  In September 1996, the appellant requested that his claim 
for service connection for an adjustment disorder, with 
depression and migraine headaches, be reopened.  

7.  Evidence added to the record since the Board's August 
1987 decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether 
there is a nexus between the appellant's duodenal ulcer and 
his period of active service, whether there is a nexus 
between the appellant's duodenal ulcer and his period of 
service in the California National Guard, whether there is a 
nexus between the appellant's adjustment disorder, with 
depression and migraine headaches, and his period of active 
service, and whether there is a nexus between the appellant's 
adjustment disorder, with depression and migraine headaches, 
and his period of service in the California National Guard) 
and, when considered alone or together with all of the 
evidence, both old and new, has no significant effect upon 
the facts previously considered.  

8.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for duodenal ulcer, claimed 
as due to or the result of the lack of VA treatment, is not 
supported by competent medical evidence showing that the 
claim is plausible or capable of substantiation. 

9.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sexual dysfunction is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
residuals of a right wrist injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant's claim for service connection for the 
residuals of a right hip injury is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The August 1987 Board decision denying the appellant's 
claim for entitlement to service connection for a duodenal 
ulcer is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

4.  The evidence received since the August 1987 Board 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156(a).  

5.  The August 1987 Board decision denying the appellant's 
claim for entitlement to service connection for an adjustment 
disorder, with depression and migraine headaches, is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

6.  The evidence received since the August 1987 Board 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156(a).

7.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for duodenal ulcer is not 
well-grounded.  38 U.S.C.A. § 5107 (a) (West 1991 & Supp. 
1999).  

8.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sexual dysfunction is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) the residuals of a right wrist 
injury, and (2) the residuals of a right 
hip injury.  

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a right hip injury or disability.  
The records show that in June 1970, the appellant was treated 
after complaining of pain and swelling in his right hand.  At 
that time, he stated that his right hand had been hit in a 
baseball game.  An x-ray of the appellant's right hand was 
interpreted as being "normal."  The diagnosis was of a 
sprained hand.  The remaining records are negative for any 
complaints or findings of a right wrist injury or disability.  
The appellant's separation examination, dated in November 
1970, shows that at that time, in response to the question as 
to whether the appellant had ever had or if he currently had 
swollen or painful joints, history of broken bones, and/or 
bone, joint, or other deformity, the appellant responded 
"no."  The appellant's upper and lower extremities were 
clinically evaluated as normal.  

The appellant's California National Guard medical records are 
sparse and essentially consist of a Statement of Medical 
Examination, dated in June 1984, two Individual Sick Slips, 
both dated in June 1984, outpatient treatment records, dated 
in June 1984, and a re-enlistment examination, dated in May 
1985.  The National Guard records are negative for any 
complaints or findings of a right wrist injury or disability.  
The May 1985 re-enlistment examination shows that at that 
time, the appellant was diagnosed as status-post right hip 
fracture in 1977, with no functional impairment.  It was 
noted that he had a 40 centimeter residual scar on his right 
hip and thigh.  In response to the question as to whether the 
appellant had ever had or if he currently had any broken 
bones, and/or bone, joint, or other deformity, the appellant 
responded "no."  The remaining records are negative for any 
complaints or findings of a right hip disability.  

Private medical records from the Poly Clinic East, from June 
1984 and from April 1991 to July 1996, all show treatment for 
unrelated disorders.  A statement from E.P.B., M.D., of the 
Poly Clinic East, dated in May 1992, shows that at that time, 
Dr. B. indicated that the appellant was a regular patient at 
the Clinic and that he was being treated for peptic ulcer 
disease and depression.  

An Honorable Discharge Report from the Armed Forces of the 
United States of America shows that in July 1986, the 
appellant was honorably discharged from the Army National 
Guard of California.  

In September 1996, the appellant filed VA Form 21-4138 and 
the following claims: (1) entitlement to service connection 
for a right wrist injury, and (2) entitlement to service 
connection for a right hip injury.  At that time, he stated 
that during service, he injured his right wrist, and that 
subsequently, he developed arthritis in his wrist.  The 
appellant further indicated that in 1979, prior to his 
entrance into the California National Guard, he had surgery 
on his right hip at the VA Medical Center (VAMC) in Temple, 
Texas.  He noted that he was "fine" in 1980 when he joined 
the California National Guard and that at that time, he was 
found fit for duty.  According to the appellant, following 
his discharge from the National Guard, he was diagnosed with 
arthritis in his right hip.  The appellant contended that his 
period of time in the California National Guard aggravated 
his pre-existing right hip disability.   

In October 1996, the RO requested outpatient and inpatient 
treatment records from the Temple VAMC.  The Board notes that 
the record is negative for a reply from the Temple VAMC.  

In January 1997, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from October 1994 to October 
1996.  The records are negative for any complaints or 
findings of a right wrist disability.  The records show that 
in October 1996, an x-ray was taken of the appellant's right 
hip and femur.  At that time, the examining physician stated 
that the appellant was status-post prior fracture and open 
reduction and internal fixation at the right proximal one-
third of the femur.  The x-ray was interpreted as showing 
four circlage wires.  Post-traumatic and post-surgical 
changes were evident, and there was no evidence of new 
fracture, dislocation, or subluxation.  The left hip and both 
sacroiliac joints were normal, and increased serpengitonous 
density was seen at the mid-femoral shaft representing a bone 
infarct.  The diagnoses included the following: (1) status-
post surgery with four circlage wires at the proximal one-
third of the right femur, and (2) bone infarct at the mid 
right femoral shaft.  The remaining records are negative for 
any complaints or findings of a right hip disability.  

In July 1997, the RO received VA outpatient treatment 
records, dated on June 16, 1977.  The records show that at 
that time, the appellant was treated after complaining of 
pain on the site of his recent internal fixation of a 
subtrochantive fracture of the right femur.  The records 
reflect that on April 19, 1977, the appellant underwent an 
open reduction and internal fixation of a subtrochantive 
fracture of the right femur.  According to the records, the 
surgery was performed at the Bakersfield Memorial Hospital.  
The records show that the appellant currently had pain in the 
upper third of the right thigh.  He noted that the pain was 
aggravated by putting weight on his right leg.  The physical 
examination showed marked tenderness of the outer aspect of 
the upper third of the right thigh.  

In January 1999, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from July 1996 to January 
1999.  The records show that in August 1997, the appellant 
had an x-ray taken of his pelvis after complaining of pain in 
that area.  The x-ray was interpreted as showing a healed 
proximal right femoral fracture with four circlage wires 
within it.  There was evidence of a bony infarct, and there 
was an old greater trochanter fracture.  There was also 
phleboliths in the lower pelvis.  The rest of the pelvic 
bones were within normal limits, without evidence for acute 
fracture dislocation or subluxation.  The visualized joint 
spaces were within normal limits.  The diagnoses included the 
following: (1) healed proximal right femoral fracture, with 
bony infarct as above, (2) old right greater trochanteric 
fracture, and (3) phleboliths.   

The West Los Angeles VAMC records also reflect that in 
December 1996, the appellant was treated after complaining of 
pain in his right hip.  At that time, he gave a history of 
his right hip disability, including his 1977 surgery.  He 
stated that in November 1996, he underwent physical therapy 
for his right lower extremities.  According to the appellant, 
he had a transcutaneous electrical nerve stimulation (TENS) 
unit.  The appellant noted that he had visited a private 
physician who had informed him that there was nothing that 
could be done with his right hip.  The diagnosis was of an 
"infarct necrosis femur."  The appellant was directed to 
continue his home exercises and using his TENS unit.  

In September 1999, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, he stated that during service, he injured his right 
wrist.  (Transcript, p. 5).  The appellant indicated that at 
the time of his injury, he received treatment, but that he 
did not receive any further treatment during the remainder of 
his time in the military or within one year following his 
discharge.  (T.5,6).  He noted that his first post-service 
treatment for his right wrist was in 1985 at the West Los 
Angeles VAMC.  (T.6).  According to the appellant, at 
present, he had osteoarthritis and constant pain in his right 
wrist.  (T.7,8).  The appellant stated that his right hand 
would lock up and that on those occasions, he could barely 
move his hand.  (T.8).  He reported that a private doctor had 
informed him that his current osteoarthritis of his right 
wrist was related to his in-service right wrist injury.  
(Id.).  

In the appellant's September 1999 video conference hearing, 
the appellant testified that he injured his hip in an 
automobile accident in 1967.  (T.9).  The appellant stated 
that in 1979, prior to his enlistment in the California 
National Guard, he underwent surgery for his right hip.  
(Id).  He contended that his service in the California 
National Guard aggravated his right hip disability.  (Id.).  
According to the appellant, he first received treatment for 
his right hip disability in 1985, at which time he was 
serving in the National Guard.  (Id.).  In response to the 
question as to whether or not the appellant was on inactive 
duty for training or active duty for training while he was in 
the National Guard, the appellant responded "both."  
(T.10).  The appellant reported that during the summer, he 
was on active duty for training, and that he was also on 
inactive duty for training for five years as a cook.  (Id).  
He indicated that he served in the California National Guard 
from 1980 to 1986.  (Id.).  According to the appellant, at 
the time of his 1985 treatment for his right hip disability, 
he was on inactive duty for training.  (T.11).  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for the residuals of a right wrist injury 
and service connection for the residuals of a right hip 
injury, are well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

More specifically, a disability is service connected if it 
was incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k); see 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a) (stating basic requirements for entitlement to 
service connection).  In addition, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or from an 
injury incurred or aggravated during INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1131, 1137, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  An injury is not incurred "in the line of duty" if 
it was the result of the veteran's own willful misconduct or 
was a result of his or her abuse of alcohol.  38 C.F.R. § 
3.1(m).  A service department finding that an injury occurred 
in the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of laws 
administered by the VA. Id.; see Kinnaman v. Principi, 4 Vet. 
App. 20, 28 (1993) (Coast Guard determination that veteran's 
eye disease was incurred in the line of duty binding on the 
VA pursuant to regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111(West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  In each case, the Board 
is required to provide an adequate statement of reasons and 
bases for its any conclusion that the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
See Crowe v. Brown, 7 Vet. App. 228, 245 (1994).  Moreover, 
in rebutting the presumption of soundness, the Board must 
also produce independent medical evidence in support of its 
conclusion.  See Paulson, 7 Vet. App. at 471.

In the instant case, the appellant contends that during 
service, he injured his right wrist, and that subsequently, 
he developed arthritis in his wrist.  The appellant further 
maintains that prior to his enlistment in the California 
National Guard, he injured his right hip and subsequently 
underwent surgery.  According to the appellant, his period of 
service in the National Guard aggravated his pre-existing 
right hip disability.  The appellant notes that at present, 
he has arthritis in his right hip.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
residuals of a right wrist injury are related to service, and 
his opinion that his pre-existing right hip disability was 
aggravated by his service in the California National Guard, 
are not competent evidence.  

In regards to the appellant's claim for service connection 
for the residuals of a right wrist injury, the Board notes 
that upon a review of the record, there is no competent 
medical evidence showing a current medical diagnosis of 
residuals of a right wrist injury, nor has it been reported 
that such evidence exists, so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  As previously stated, the appellant's 
service medical records show that in 1970, the appellant was 
treated after he injured his right hand in a baseball game.  
At that time, an x-ray of the appellant's right hand was 
interpreted as being "normal."  The diagnosis was of a 
sprained hand.  However, the Board notes that the remaining 
records are negative for any complaints or findings of a 
right wrist injury or disability.  Moreover, the appellant's 
separation examination, dated in November 1970, shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had swollen or 
painful joints, history of broken bones, and/or bone, joint, 
or other deformity, the appellant responded "no."  In 
addition, the appellant's upper and lower extremities were 
clinically evaluated as normal.  The Board further observes 
that the remaining evidence of record, including the VA 
outpatient treatment records, dated in June 1977, the private 
medical records from the Poly Clinic East, from June 1984 and 
from May 1991 to July 1996, and the outpatient treatment 
records from the West Los Angeles VAMC, from October 1994 to 
January 1999, are all negative for any complaints or findings 
of residuals of a right wrist injury.  

Because the appellant has not presented competent medical 
evidence of the current existence of residuals of a right 
wrist injury, this claim must be denied as not well grounded.  
In the absence of proof of a disability, there can be no 
valid claim.  Caluza, 7 Vet. App. 498; Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Here, the question as to whether the appellant 
currently has residuals of a wrist injury necessarily 
involves a medical diagnosis.  Accordingly, competent medical 
evidence is required.  As no competent medical evidence is of 
record showing a current diagnosis of residuals of a right 
wrist injury, the claim must be denied as not well grounded.  

The Board recognizes that in the appellant's September 1999 
video conference hearing, the appellant testified that a 
private doctor had informed him that his current 
osteoarthritis in his right wrist was related to his in-
service right wrist injury.  (T.8).  However, the Board 
observes that a statement by the appellant as to what a 
doctor told him is insufficient to establish a medical nexus.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Accordingly, 
although the appellant has presented lay evidence alleging 
that he currently suffers from osteoarthritis in his right 
wrist, and that his current disability is related to his in-
service right wrist injury, there is simply no competent 
medical evidence of record which supports his allegation.   

That notwithstanding, the Board has an obligation under 
38 U.S.C.A. § 5103(a) to advise the appellant of the evidence 
necessary to complete his application for VA benefits.  In 
this case, the appellant is hereby notified that, under the 
circumstances of this case, he must submit a medical 
statement from the physician who had diagnosed him with 
osteoarthritis of the right wrist, and the statement must be 
to the effect that his current right wrist disability is 
related to his in-service right wrist injury.  As this 
medical evidence would be necessary to complete the 
appellant's application for service connection for the 
residuals of a right wrist injury, the appellant is further 
advised that he has an obligation to attempt to obtain that 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 
see also McKnight v. Gober, 131 F.3d 1483, 1484-85 (1997) 
(adopting the United States Court of Veterans Appeals' 
interpretation of § 5103(a) in Robinette, supra).  

In regards to the appellant's claim for service connection 
for the residuals of a right hip injury, the Board notes that 
it is unclear from the evidence of record as to exactly when 
the appellant enlisted with the California National Guard.  
However, the evidence of record does include the appellant's 
Discharge Report which shows that the appellant was honorably 
discharged from the Army National Guard of California in July 
1986.  The Board further observes that in the appellant's 
September 1999 video conference hearing, the appellant 
testified that he served in the California National Guard 
from 1980 to 1986.  (T.10).  Thus, in light of the above, the 
Board notes that VA outpatient treatment records, dated in 
June 1977, show that at that time, the appellant was treated 
after complaining of pain on the site of his recent internal 
fixation of a subtrochantive fracture of the right femur.  
The records reflect that in April 1977, the appellant 
underwent an open reduction and internal fixation of a 
subtrochantive fracture of the right femur.  Moreover, the 
Board further observes that an x-ray taken in October 1996 
was interpreted as showing four circlage wires at the 
proximal one-third of the right femur, status-post surgery, 
and an x-ray dated in August 1997 was interpreted as showing 
a healed proximal right femoral fracture with bony infarct.  
Therefore, in light of the above evidence, it is the Board's 
determination that the appellant had a right hip disability 
prior to his induction into the California National Guard.  
Accordingly, the Board finds that he is not entitled to the 
presumption of soundness, and that service connection may 
only be granted upon a showing of aggravation.  See Paulson, 
7 Vet. App. at 468.  

In this respect, as previously stated, the appellant's 
National Guard medical records are sparse and essentially 
consist of a Statement of Medical Examination, dated in June 
1984, two Individual Sick Slips, both dated in June 1984, 
outpatient treatment records, dated in June 1984, and a re-
enlistment examination, dated in May 1985. The May 1985 re-
enlistment examination shows that at that time, the appellant 
was diagnosed as status-post right hip fracture in 1977, with 
no functional impairment.  It was noted that he had a 40 
centimeter residual scar on his right hip and thigh.  In 
response to the question as to whether the appellant had ever 
had or if he currently had any broken bones, and/or bone, 
joint, or other deformity, the appellant responded "no."  
The remaining records are negative for any complaints or 
findings of a right hip disability.

The post-National Guard evidence of record includes 
outpatient treatment records from the West Los Angeles VAMC, 
from October 1994 to January 1999.  The records reflect that, 
as previously stated, an x-ray taken in October 1996 was 
interpreted as showing four circlage wires at the proximal 
one-third of the right femur, status-post surgery, and an x-
ray dated in August 1997 was interpreted as showing a healed 
proximal right femoral fracture with bony infarct.  The 
records further show that in December 1996, the appellant was 
treated after complaining of pain in his right hip.  At that 
time, the appellant stated that in November 1996, he had 
undergone physical therapy for his right lower extremities.  
According to the appellant, he had been wearing a TENS unit.  
Following a physical examination, he was diagnosed with an 
"infarct necrosis femur," and he was instructed to continue 
his home exercises and using his TENS unit.  

In light of the above, the Board is of the opinion that the 
evidence of record strongly indicates that no permanent 
increase in the underlying pathology of the pre-existing 
residuals of a right hip injury occurred during the 
appellant's service in the California National Guard.  See 
Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  Upon a 
review of the record, the evidence shows that the appellant 
underwent surgery for a subtrochantive fracture of the right 
femur prior to his entrance into the California National 
Guard.  The appellant's National Guard medical records 
reflect that in the appellant's May 1985 re-enlistment 
examination, the appellant was diagnosed as status-post right 
hip fracture in 1977, with no functional impairment.  
Moreover, the Board further notes that post-National Guard 
evidence includes an August 1997 x-ray which shows a healed 
proximal right femoral fracture, with bony infarct.  Thus, it 
is the Board's determination that the totality of the medical 
evidence of record does not show that the appellant's pre-
existing residuals of a right hip injury worsened in any 
permanent manner during his period of service with the 
California National Guard.  For these reasons, the Board has 
determined that the appellant's pre-existing residuals of a 
right hip injury were not aggravated by his service in the 
California National Guard, and that service connection for 
the residuals of a right hip injury is not warranted.  
38 U.S.C.A. § 1110, 5107. 

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


B.  Whether new and material evidence has 
been presented to reopen the claims for 
(1) entitlement to service connection for 
a duodenal ulcer, and (2) entitlement to 
service connection for an adjustment 
disorder, with depression and migraine 
headaches.

I.  Factual Background

In a February 1986 rating action, the RO denied the 
appellant's claims for entitlement to service connection for 
duodenal ulcer and entitlement to service connection for an 
adjustment disorder, with depression and headaches.  The 
appellant filed a timely appeal, and in an August 1987 
decision, the Board denied the appellant's claims for service 
connection for duodenal ulcer and service connection for 
migraine headaches.  At that time, the Board stated that 
neither duodenal ulcer disease nor a chronic headache 
disorder (migraine headaches) was demonstrated during active 
duty, at separation, or for several years following the 
appellant's separation from active duty.  Accordingly, in 
regards to the Board's August 1987 decision, unless the 
Chairman of the Board orders reconsideration, all decisions 
of the Board are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. 
§§ 511(a), 7103, 7104(a) (West 1991).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the August 1987 Board decision is final.  
38 U.S.C.A. § 7103 (a) (West 1991).  

The evidence of record at the time of the August 1987 Board 
decision consisted of the appellant's service medical 
records, private medical records from the Kern County 
Department of Mental Health Services, from September to 
November 1985, a VA examination, dated in December 1985, a VA 
neurologic examination, dated in December 1985, a Discharge 
Summary from the VAMC in Brentwood, California, showing that 
the appellant was hospitalized from November 1985 to January 
1986, and VA outpatient treatment records, from February to 
June 1986.  

The appellant's service medical records show that in May 
1969, the appellant was treated after complaining of 
abdominal cramps with nausea.  At that time, he was given 
Maalox.  The records reflect that in April 1970, the 
appellant was treated after complaining of headaches and a 
sore throat.  At that time, he was diagnosed with acute 
pharyngitis; probably strep.  According to the records, in 
July 1970, the appellant was hospitalized for eight days 
after he complained of a swollen face and frontal headaches.  
Upon physical examination, there was no abdominal pain.  
During that period of time, the appellant was diagnosed with 
the mumps.  The records show that in December 1970, the 
appellant was treated after complaining of a weak stomach and 
slight nausea.  Upon physical examination, the examining 
physician noted that there was tenderness in the left upper 
quadrant.  The bowel sounds were normal.  The appellant was 
given Maalox.  The appellant's separation examination, dated 
in November 1970, shows that at that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had stomach, liver, or intestinal trouble, frequent 
indigestion, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort, he responded 
"no."  The clinical examination showed that the appellant's 
head, face, neck, scalp, abdomen and viscera, and his 
gastrointestinal system were all clinically evaluated as 
normal.  The appellant was also clinically evaluated as 
normal for psychiatric purposes.  

Private medical records from the Kern County Department of 
Mental Health Services, from September to November 1985, show 
intermittent treatment for the appellant's diagnosed 
depression and adjustment disorder.  The records show that in 
September 1985, the appellant was treated after complaining 
of depression due to money problems.  At that time, he stated 
that he had been having trouble sleeping and eating, and that 
he had poor concentration.  The appellant indicated that he 
had recently lost his job.  Upon mental status evaluation, 
the appellant's speech was low and hesitant, and his thoughts 
were well connected and logical.  The appellant's affect was 
blunted, with occasional sardonic smile and laughter.  The 
appellant was diagnosed with adjustment disorder, with mixed 
emotional features.  

In December 1985, the appellant underwent a VA examination.  
At that time, he complained of depression and diarrhea.  The 
appellant underwent an upper gastrointestinal (GI) series 
which showed that his distal esophagus was normal, and the 
stomach was of normal size and position.  The mucosal folds 
were thickened throughout the stomach, with marked thickening 
and distortion on the greater curvature aspect of the gastric 
body.  The duodenal bulb was normal.  The impression was of 
the thickening of the mucosal fold involving the stomach, 
which possibly represented gastritis.  Following the physical 
examination and a review of the upper GI series, the 
examining physician diagnosed the appellant with the 
following: (1) no duodenal ulcer found, and (2) an umbilical 
hernia.  

In December 1985, the appellant underwent a VA neurologic 
examination.  At that time, he stated that he had been having 
headaches since his separation from the military.  The 
appellant indicated that the headaches were caused by noise 
and pressure.  According to the appellant, at times, the 
headaches occurred as frequently as one to two times a week, 
but that most of the time they occurred one to two times a 
month.  The appellant noted that he had been recently 
hospitalized for depression, and that he had been depressed 
since August 1985.  The physical examination showed that the 
appellant's gait was normal.  The appellant's coordination, 
sensation, motor, and reflexes were also all normal.  The 
diagnoses included the following: (1) muscle contraction 
headaches which could possibly develop a late vascular 
component, and (2) depression.  

A Discharge Summary from the VAMC in Brentwood, California, 
shows that the appellant was hospitalized, from November 1985 
to January 1986, after complaining of feeling overwhelmed by 
anxiety, fearfulness, and depression.  At that time, the 
appellant stated that he had been recently fired from his job 
of five years.  The appellant indicated that in his opinion, 
the reason why he was fired was because all of his co-
workers, except him, had agreed to work overtime.  He 
reported that he started smoking marijuana and was getting 
increasingly afraid of being on a "high base" and hurting 
someone.  According to the appellant, he had lost weight and 
was not able to sleep or eat.  Upon mental status evaluation, 
the appellant denied any hallucinations, and he was highly 
anxious and somewhat depressed.  He had feelings of being 
overwhelmed and was unable to cope.  During his 
hospitalization, he was given anti-anxiety medication.  Upon 
his discharge, he was diagnosed with the following: (Axis I) 
brief reactive psychosis, alcohol dependence, in remission, 
and (Axis III) peptic ulcer by history.  

VA outpatient treatment records, from February to June 1986, 
show intermittent treatment for the appellant's diagnosed 
depression and anxiety.  According to the records, the 
appellant received counseling for his psychiatric 
disabilities.  The records also reflect that in June 1986, 
the appellant was treated after complaining of epigastric 
pain.  At that time, he stated that Mylanta occasionally 
relieved his pain.  The physical examination showed that his 
abdomen was soft and non-tender.  The diagnosis was of 
abdominal pain, with negative upper endoscopy in February 
1986.  

Evidence submitted subsequent to the August 1987 Board 
decision includes outpatient treatment records from the 
Brentwood VAMC, from January 1986 to May 1988, private 
medical records from A.M., M.D., from July 1988 to June 1989, 
a Discharge Summary from the Brentwood VAMC, showing that the 
appellant was hospitalized from July to August 1989, a 
private medical statement from E.B., M.D., dated in April 
1991, a statement from the appellant's former employer, the 
Boynton Brothers, dated in August 1985, a duplicative copy of 
a service medical record, dated in December 1970, copies of 
the appellant's California National Guard medical records, 
private medical records from the Kern County Clinic, from 
September 1985 to October 1991, a medical statement from Ms. 
K.S., M.S.W., of the VA Outpatient Clinic in Bakersfield, 
dated in October 1992, a VA Discharge Summary, showing that 
the appellant was hospitalized for one day in November 1992, 
photographs from the appellant's September 1993 endoscopy at 
the Bakersfield Memorial Hospital, private medical records 
from R.L.B., M.D., from February 1984 and from September 1993 
to June 1994, a statement from Mr. N.D., director of the 
Mental Health Services at the Good Samaritan Hospital, dated 
in May 1995, outpatient treatment records from the Sepulveda 
VAMC, from July 1992 to May 1995, private medical records 
from the Poly East Clinic, from April 1991 to July 1996, 
outpatient treatment records from the West Los Angeles VAMC, 
from October 1994 to November 1998, and hearing testimony.

Outpatient treatment records from the VAMC in Brentwood, from 
January 1986 to May 1988, show that in January 1988, the 
appellant underwent an upper panendoscopy with biopsy.  At 
that time, the diagnoses included the following: (1) a one 
centimeter gastric ulcer which did not appear to have healed 
since last endoscopy, and (2) prepyloric erosions.  The 
records also reflect that in April 1988, the appellant 
underwent an esophagogastrodudenoscopy (EGD).  At that time, 
the impression was of mild erosions on angularis, with 
evidence of scar, suggesting healed ulcer disease.  According 
to the records, in May 1988, the appellant was diagnosed with 
a gastric ulcer which was benign by biopsy.

Private medical records from A.M., M.D., from July 1988 to 
June 1989, include a Radiology Consultation Report, dated in 
August 1988, which shows that at that time, the appellant 
underwent a small bowel follow-through.  The impression was 
of a negative small bowel follow through study.  The records 
reflect that in July 1988, the appellant underwent an EGD.  
At that time, he gave a history of multiple GI complaints, 
including a history of an ulcer disease for approximately 
three years.  The appellant indicated that at present, he had 
epigastric pain, burning, constipation, nausea, and vomiting, 
and that he took Mylanta II in order to relieve his symptoms.  
He noted that his appetite had diminished and that he had 
lost approximately five pounds.  Following the EGD, the 
appellant was diagnosed with no ulcer or inflammation.  Dr. 
M. noted that the gastric folds were somewhat prominent.  The 
records also show that in July 1988, the appellant underwent 
a computed tomography (CT) of his abdomen.  The CT was 
interpreted as showing a five millimeter cyst in the lower 
pole of the left kidney, with otherwise normal CT scan of the 
abdomen.  The records further reflect that in July 1988, the 
appellant underwent a colonoscopy to the cecum, with 
polypectomy.  At that time, the appellant complained of 
rectal bleeding and constipation.  The appellant's diagnosis 
was of multiple small polyps in the rectum.  Dr. M. noted 
that the appellant had constipation and hemorrhoids, and he 
directed the appellant to begin a high fiber diet and to use 
Anusol HC suppositories.  According to the records, in 
October 1989, the appellant underwent a Magnetic Resonance 
Imaging (MRI) of his brain.  At that time, the MRI was 
interpreted as normal.  

The private medical records from Dr. M. include a Report of 
Operation, dated in May 1989, which shows that at that time, 
the appellant underwent an EGD, with biopsy.  At the time of 
the operation, the appellant complained of abdominal pain and 
weight loss.  Following the operation, the appellant was 
diagnosed with a normal upper endoscopy.  The records show 
that in May 1989, the appellant underwent a gallbladder 
ultrasound which was interpreted as normal.  According to the 
records, also in May 1989, the appellant's biopsy from his 
May 1989 EGD was examined and evaluated.  The diagnosis was 
of "edema, biopsy, duodenum."  

According to the records from Dr. M., in June 1989, the 
appellant underwent a psychiatric evaluation which was 
conducted by S.R., M.D.   In the psychiatric evaluation 
report, Dr. R. stated that according to the appellant, he had 
a history of stomach problems, including an ulcer, and that 
as a result, he was depressed.  The appellant stated that in 
1985, he had a nervous breakdown and he started hearing 
voices and feeling paranoid.  He noted that he was 
hospitalized for approximately 30 days, and that he was 
hospitalized a second time in 1986 for approximately 15 days 
for similar symptoms.  According to the appellant, since his 
nervous breakdown, he had been taking medication and 
intermittently visiting a VA psychiatrist.  Upon mental 
status evaluation, the appellant was cooperative and oriented 
to time, place, and person.  The appellant's speech was 
hesitant, but coherent and relevant, and his mood was 
moderately anxious with an inappropriate smile at times.  The 
appellant denied any suicidal or homicidal ideations.  He 
noted that on occasion, he heard voices, especially when he 
was around other people and somebody aggravated him.  
According to the appellant, at times, the voices were command 
hallucinations.  There was no evidence of any looseness of 
associations or delusions, and the appellant's concentration 
was adequate.  The diagnoses included the following: (Axis I) 
schizophrenia, chronic, undifferentiated, adjustment disorder 
with depressed mood, (Axis III) history of gastric problems, 
and (Axis V) a Global Assessment of Functioning (GAF) score 
of 50.  Dr. R. stated that the appellant's depression 
appeared to be related to his current physical suffering.  
According to Dr. R., the appellant did not have any severe 
debilitative signs such as sleep disturbance or suicidal 
ideations, and as such, no urgent intensive treatment was 
warranted.  Dr. R. recommended that the appellant continue 
his treatment with his VA physician.  

A Discharge Summary from the Brentwood VAMC shows that the 
appellant was hospitalized from July to August 1989.  At the 
time of his admission, the appellant noted that he had been 
previously hospitalized in 1986 and 1988.  The appellant 
stated that at present, he felt overwhelmed because of 
escalating conflicts with his wife.  Upon mental status 
evaluation, the appellant was very delusional with marked 
delusions of persecution by his wife.  The appellant reported 
drinking and marijuana abuse.  He indicated that he had a 
history of peptic ulcer disease and stomach problems.  The 
examining physician noted that the appellant's peptic ulcer 
disease, along with alcoholism, psychiatric problems, and 
marijuana use, had all aggravated his stomach problems.  
According to the Summary, during the appellant's 
hospitalization, it was discovered that he had Giardia in his 
stools.  The examiner noted that the appellant's complaints 
of headaches and diarrhea were possibly related to the 
appellant's Giardia.  The appellant was treated and upon his 
discharge, he was diagnosed with the following: (Axis I) (a) 
paranoid schizophrenia, chronic, with acute exacerbation, and 
(b) alcohol and marijuana dependence, (Axis III) (a) 
Giardiasis, and (b) peptic ulcer disease, and (Axis V) poor.   

A private medical statement from E. B., M.D., of the Truxtun 
Radiology Medical Group, dated in April 1991, shows that at 
that time, the appellant underwent an upper GI series.  The 
diagnoses included the following: (1) small sliding hiatal 
hernia, and (2) marked gastric mucosal prominence and 
suspicious gastric ulcers.  

In October 1991, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
treated for a weak stomach and loss of appetite.  
(Transcript, p. 1).  The appellant stated that years later, 
following his discharge, he was diagnosed with an ulcer and a 
hernia.  (Id.).  He indicated that in his opinion, he was 
misdiagnosed during service, and that at the time of his 
treatment for a weak stomach, he actually had an ulcer. 
(Id.).  The appellant reported that he also served in the 
California National Guard from 1980 to 1985, and that during 
that period of time, he was hospitalized for an ulcer.  
(Id.).  He revealed that from 1970, the time of his 
separation from the military, to 1980, he did not seek 
medical treatment for his ulcer.  (T.3).  The appellant 
stated that he treated his ulcer with Mylanta.  (T.6).  
According to the appellant, in 1983, he was diagnosed with an 
ulcer by a private physician.  (Id.).  The appellant 
testified that he could not remember the name of the 
physician.  (Id.).  He indicated that he currently took 
Mylanta and Tagamet for his stomach problems.  (Id.).  

In the appellant's October 1991 hearing, the appellant stated 
that his first psychiatric hospitalization was in 1985.  
(T.9).  The appellant indicated that prior to his 
hospitalization, he had lost his job.  (T.9,10).  It was the 
appellant's opinion that he had lost his job because of his 
service in the California National Guard, and that because he 
lost his job, he developed feelings of stress.  (Id.).  

In October 1991, the RO received a statement from the 
appellant's former employer, the [redacted], dated in 
August 1985.  The statement shows that at that time, the 
appellant's former employer stated that the appellant was not 
terminated as a result of his re-enlistment in the National 
Reserves, and that there were numerous reasons for his 
termination, including tardiness and lack of interest in his 
job.  

In October 1991, the RO also received a duplicative copy of a 
service medical record, dated in December 1970, and copies of 
the appellant's California National Guard medical records.  
As previously stated, the December 1970 service medical 
records shows that at that time, the appellant was treated 
for a weak stomach and slight nausea.  According to the 
record, he was given Maalox for treatment.  In addition, as 
previously stated, the appellant's California National Guard 
medical records are sparse and essentially consist of a 
Statement of Medical Examination, dated in June 1984, two 
Individual Sick Slips, both dated in June 1984, outpatient 
treatment records, dated in June 1984, and a re-enlistment 
examination, dated in May 1985.  The Statement of Medical 
Examination shows that the appellant was treated in June 1984 
after complaining that he had developed stomach problems 
after eating some "beef in B-ration."  He was diagnosed 
with a history of peptic ulcer disease, and the examining 
physician stated that the appellant's peptic ulcer disease 
was worsened by "mess hall food."  The appellant was given 
Tagamet and Mylanta for treatment.  The Individual Sick Slips 
reflect that in June 1984, the appellant was diagnosed with a 
gastric ulcer and with peptic ulcer disease.  According to 
the Slips, the appellant was advised to avoid irritating 
foods.  The appellant's re-enlistment examination, dated in 
May 1985, shows that at that time, the appellant's abdomen 
and viscera, and gastrointestinal system were all clinically 
evaluated as normal.  

In October 1991, the RO received private medical records from 
the Kern County Clinic, from September 1985 to October 1991.  
The records show intermittent treatment for the appellant's 
psychiatric disorders, including depression.  The records 
reflect that in August 1991, the appellant was evaluated 
after complaining of depression and insomnia.  At that time, 
he stated that he only slept for approximately two to three 
hours a night, and that he had poor appetite and 
concentration.  The appellant indicated that he was currently 
homeless, and that at times, he stayed with his wife with 
whom he was separated.  Upon mental status evaluation, the 
appellant had a depressed mood and affect.  The appellant had 
a slow, halted, and hesitant speech, and his thoughts were 
connected.  The appellant denied any suicidal ideation and 
his insight was poor.  The examining physician noted that the 
appellant had increased depression and related physical 
problems which were creating stress on relationships and job 
functioning.  The diagnoses included the following: (Axis I) 
dysthymia, primary type, moderate; rule out major depression, 
recurrent, (Axis III) ulcer, hernia, impotency, Giardiasis, 
and (Axis V) GAF score of 40.  

A medical statement from Ms. K.S., M.S.W., of the VA 
Outpatient Clinic in Bakersfield, dated in October 1992, 
shows that at that time, Ms. S. indicated that the appellant 
had been receiving VA social work services.  Ms. S. noted 
that she had been helping the appellant live on his current 
income of $600 dollars a month.  

A VA Discharge Summary shows that the appellant was 
hospitalized for one day in November 1992.  At the time of 
his admittance, the appellant stated that he believed that 
his wife was trying to kill him.  The examining physician 
indicated that the appellant had a number of vague, 
suspicious notions, all of them vaguely formed.  Upon mental 
status evaluation, the appellant was oriented in all spheres, 
with intact orientation and memory.  The appellant's affect 
was flat with a mildly anxious mood, and his thoughts were 
moderately disorganized.  The appellant denied any 
hallucinations, and he had some suspicious ideas regarding 
his family plotting against him.  He was not suicidal.  
During his hospitalization, he was given medication.  Upon 
his discharge, he was diagnosed with the following: (Axis I) 
schizophrenic disorder, and (Axis III) history of peptic 
ulcer disease.  

In September 1993, the appellant submitted photographs from 
his recent endoscopy, which was conducted in September 1993 
at the Bakersfield Memorial Hospital.   The photographs show 
that at that time, the appellant had a gastric ulcer.  

In January 1995, the RO received private medical records from 
R.L.B., M.D., from February 1984 and from September 1993 to 
June 1994.  The records show that in February 1984, the 
appellant underwent an upper GI series.  At that time, the 
impression was of probable active duodenal ulcer crater with 
deformity of the antrum, which was compatible with antral 
gastritis, without definite ulceration.  In addition, a 
biopsy, labeled "gastric ulcer" was taken at the time of 
the upper GI series, and the diagnosis was that the biopsy 
was consistent with acute gastric ulcer.  There was no 
evidence of malignancy.  The records also show that in 
September 1993, the appellant underwent an EGD, with biopsy.  
At that time, the appellant complained of severe abdominal 
pain and heartburn.  The appellant also noted that he had 
constipation which alternated with diarrhea.  He gave a 
history of gastric ulcer disease.  The results of the EGD 
were interpreted as showing a large gastric ulcer in the 
stomach.  There was a visible vessel in the middle, but not 
actively bleeding.  The stomach was markedly deformed.  The 
duodenum was unremarkable, and the esophagus was normal.  The 
impression was of a gastric ulcer with hypersecretory state. 

The records from Dr. B. show that in October 1993, the 
appellant underwent a colonoscopy.  No polyps or mass lesions 
were noted.  The impression was that the colonoscopy was 
significant for no major medical findings.  The records 
further reflect that in December 1993, the appellant 
underwent a second EGD, with biopsy.  At that time, it was 
noted that the appellant had a large, deep ulcer.  The 
results of the EGD were interpreted as showing a marked 
healing of the ulcer disease.  The appellant's ulcer was only 
five to seven millimeters and it was markedly shallow.  There 
was a large amount of deformity created by the healing 
process, making examination of the stomach difficult.  
Gastritis was noted and the duodenal bulb, second portion, 
was normal.  The impression was of marked healing of the 
ulcer disease.  According to the records, in February 1994, 
the appellant underwent a third EGD.  At that time, it was 
noted that he had a gastric ulcer with poor healing.  The 
appellant's pre-operative diagnosis was to rule out ulcer 
disease.  The results of the EGD were interpreted as showing 
a normal esophagus and an unremarkable duodenum.  There was 
total healing of the previously described ulcer disease.  
Bile reflux gastritis was present, and no ulcer was seen.  
The stomach was deformed due to previous ulcer.  The 
impression was of total healing of ulcer disease.  The 
records also show that in April 1994, the appellant underwent 
a computed tomography (CT) scan of the abdomen.  At that 
time, the impression was of no evidence of a mass.  

A statement from Mr. N.D., director of the Mental Health 
Services at the Good Samaritan Hospital, dated in May 1995, 
shows that at that time, Mr. D. indicated that the appellant 
had been receiving treatment from a S.A.M., M.D., since April 
1995.  Mr. D. noted that Dr. M. was treating the appellant 
for depression and other psychiatric problems.  According to 
Mr. D., the appellant was hospitalized in April 1995 as part 
of his treatment.  Upon admission, the appellant was very 
distraught and disorganized due to many outside stressors, as 
well as deteriorated physical health.  While hospitalized, 
the appellant was placed on psychiatric medications and 
encouraged to participate in group therapy.  Mr. D. stated 
that the appellant was to be discharged in May 1995.  

In June 1995, the RO received outpatient treatment records 
from the VAMC in Sepulveda, California, from July 1992 to May 
1995.  The records show intermittent treatment for the 
appellant's psychiatric problems, including schizophrenia, 
and for his gastrointestinal problems, including peptic ulcer 
disease.  The records reflect that in September 1992, the 
appellant was treated after complaining of anxiety and anger.  
At that time, he gave a history of schizophrenia and previous 
psychiatric hospitalizations.  The appellant stated that at 
the time of his first hospitalization in 1985, he was 
suffering from depression and the "fact that [his] wife was 
trying to kill" him.  According to the appellant, at the 
time of his hospitalization, he had lost his job and he had 
not been employed since.  The appellant indicated that at the 
time of his second hospitalization in 1990, he attempted 
suicide by shotgun, but was unable to pull the trigger 
because of his religious beliefs.  Upon mental status 
evaluation, the examining physician stated that the appellant 
was preoccupied with delusions involving threats to his well 
being by his wife and others.  According to the examiner, the 
appellant neither displayed nor reported any of the first 
rank symptoms of schizophrenia.  The diagnoses included the 
following: (Axis I) schizophrenia, paranoid type, chronic, 
(Axis III) hiatal hernia, stomach ulcers, and (Axis V) GAF 
score of 60.  

In July 1996, the RO received private medical records from 
the Poly East Clinic, from April 1991 to July 1996.  The 
records show intermittent treatment for the appellant's 
peptic ulcer disease.  According to the records, in October 
1991, the appellant was treated after complaining of 
abdominal pain and bloating.  At that time, he was diagnosed 
with peptic ulcer disease.  The records include a statement 
from E.P.B., M.D., dated in May 1992, which shows that at 
that time, Dr. B. indicated that the appellant was a regular 
patient at the Clinic and that he was being treated for 
peptic ulcer disease and depression.  

In January 1997, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from October 1994 to October 
1996.  The records reflect intermittent treatment for the 
appellant's psychiatric problems, including bipolar 
depression.  The records also show that in July 1996, the 
appellant underwent an upper GI series.  At that time, double 
contrast examination of the stomach showed marked fold 
thickening involving a greater portion of the proximal half 
of the stomach and particularly the greater curvature aspect.  
There was no discrete mass lesion and definite ulcers were 
identified.  The distal half of the stomach showed normal 
fold pattern.  Double contrast stomach of the duodenal bulb 
was unremarkable.  There was redundancy noted in the second 
part of the duodenum.  The remainder of the duodenal sweep 
was unremarkable, as was the visualized proximal small bowel.  
The impression was of marked gastric fold thickening as 
described above.  Endoscopy was suggested, and differential 
diagnoses included neoplasm, gastritis, and Menetrier's 
Disease.  

In January 1999, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from July 1996 to November 
1998.  The records show intermittent treatment for the 
appellant's psychiatric disorders, including depression.  The 
records reflect that the appellant was hospitalized, from 
July to November 1996, after complaining of weight loss and 
depression.  Upon admission, the appellant stated that he 
first suffered from depression in 1985 when he was 
"wrongfully" discharged from a job he had held for five 
years.  The appellant indicated that at that time, he was 
hospitalized and diagnosed with paranoid schizophrenia.  He 
reported that in 1989, his father died and his ex-wife moved 
out, and he again became depressed.  According to the 
appellant, he was subsequently hospitalized after he 
attempted suicide with a shotgun under his chin.  The 
appellant revealed that he had been taking medication for his 
symptoms.  He also noted that he had a history of a duodenal 
ulcer in 1983.  During the appellant's hospitalization, he 
was given medication and diet supplements to help him gain 
weight.  Upon his discharge, he was diagnosed with the 
following: (Axis I) major depression, and (Axis III) duodenal 
ulcer disease.  The West Los Angeles VAMC records also 
reflect that in November 1998, the appellant underwent an 
abdominal ultrasound.  At that time, the impression was of a 
normal abdominal ultrasound.  

In September 1999, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, he testified that during his service with the 
California National Guard, he developed an ulcer.  (T.11,12).  
According to the appellant, he was hospitalized for nine days 
"while on active duty in heavy training" in a field 
hospital.  (T.12).  The appellant further maintained that his 
first psychiatric hospitalization occurred in 1985, while he 
was in the California National Guard.  (T.3).  The appellant 
indicated that during his hospitalization, he was diagnosed 
with schizophrenia.  (T.4).  He contended that his current 
psychiatric disorder was related to his service in the 
California National Guard.  (T.4,5).  


II.  Analysis

As previously stated, in an August 1987 decision, the Board 
denied the appellant's claims for service connection for 
duodenal ulcer and service connection for migraine headaches.  
At that time, the Board stated that neither duodenal ulcer 
disease nor a chronic headache disorder (migraine headaches) 
was demonstrated during active duty, at separation, or for 
several years following the appellant's separation from 
active duty.  Accordingly, the Board's August 1987 decision 
is final.  38 U.S.C.A. § 7103 (a) (West 1991).  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C. § 5108 (1998).  Except as provided by 
38 U.S.C. § 5108, when a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  
38 U.S.C.§ 7104(b) (1998).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105 (1998); see also 38 U.S.C. 
§§ 5108, 7104.  Therefore, once a Board decision becomes 
final under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 
1137, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  An injury 
is not incurred "in the line of duty" if it was the result 
of the veteran's own willful misconduct or was a result of 
his or her abuse of alcohol.  38 C.F.R. § 3.1(m). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

To summarize, the appellant contends that during service, he 
was treated for a weak stomach and loss of appetite.  The 
appellant states that following his separation from the 
military, he was diagnosed with an ulcer.  It is the 
appellant's opinion that he was misdiagnosed during service, 
and that at the time of his treatment for a weak stomach, he 
actually had an ulcer.  The appellant also maintains that 
during his service with the California National Guard, he was 
hospitalized for an ulcer.  In addition, the appellant 
further contends that his first psychiatric hospitalization 
occurred while he was serving in the California National 
Guard.  The appellant notes that prior to the 
hospitalization, he had lost his job.  It is his opinion that 
he had lost his job because of his service in the California 
National Guard, and that because he lost his job, he 
developed feelings of stress.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his current 
gastrointestinal disorders, to include a duodenal ulcer, and 
his current psychiatric disabilities, to include depression 
and headaches, are related to his period of active duty 
service and to his service in the California National Guard, 
is not competent evidence.   

In regards to the evidence submitted in support of reopening 
the appellant's claims for service connection for a duodenal 
ulcer and service connection for an adjustment disorder, with 
depression and migraine headaches, the copy of the service 
medical record, dated in December 1970, is not "new" in 
that it was of record at the time of the Board's denial in 
August 1987.  However, the remaining evidence submitted in 
support of reopening the appellant's claims, including 
outpatient treatment records from the Brentwood VAMC, from 
January 1986 to May 1988, private medical records from A.M., 
M.D., from July 1988 to June 1989, a Discharge Summary from 
the Brentwood VAMC, showing that the appellant was 
hospitalized from July to August 1989, a private medical 
statement from E.B., M.D., dated in April 1991, a statement 
from the appellant's former employer, the Boynton Brothers, 
dated in August 1985, copies of the appellant's California 
National Guard medical records, private medical records from 
the Kern County Clinic, from September 1985 to October 1991, 
a medical statement from Ms. K.S., M.S.W., of the VA 
Outpatient Clinic in Bakersfield, dated in October 1992, a VA 
Discharge Summary, showing that the appellant was 
hospitalized for one day in November 1992, photographs from 
the appellant's September 1993 endoscopy at the Bakersfield 
Memorial Hospital, private medical records from R.L.B., M.D., 
from February 1984 and from September 1993 to June 1994, a 
statement from Mr. N.D., director of the Mental Health 
Services at the Good Samaritan Hospital, dated in May 1995, 
outpatient treatment records from the Sepulveda VAMC, from 
July 1992 to May 1995, private medical records from the Poly 
East Clinic, from April 1991 to July 1996, outpatient 
treatment records from the West Los Angeles VAMC, from 
October 1994 to November 1998, and hearing testimony, is all 
"new" evidence in that it was not of record at the time of 
the RO's denial in August 1987.  However, while the above 
evidence is "new," it is not so significant that it 
addresses the specific matter under consideration, which 
includes whether there is a nexus between the appellant's 
duodenal ulcer and his period of active service, whether 
there is a nexus between the appellant's duodenal ulcer and 
his period of service in the California National Guard, 
whether there is a nexus between the appellant's adjustment 
disorder, with depression and migraine headaches, and his 
period of active service, and whether there is a nexus 
between the appellant's adjustment disorder, with depression 
and migraine headaches, and his period of service in the 
California National Guard.  See 38 C.F.R. § 3.156(a) (1999).  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  Thus, upon a review of the 
"new" evidence, while the evidence shows treatment for 
gastrointestinal disorders, including a duodenal ulcer, and 
treatment for psychiatric disabilities, including an 
adjustment disorder and depression, the evidence does not 
show a nexus between any current gastrointestinal disorder or 
psychiatric disability and the appellant's period of active 
service.  The evidence also does not show a nexus between any 
current gastrointestinal disorder or psychiatric disability 
and the appellant's service in the California National Guard.  
Specifically, the Board notes that upon a review of the 
appellant's California National Guard medical records, the 
records are negative for any complaints or findings of a 
psychiatric disability, to include an adjustment disorder 
with depression and migraine headaches.  In addition, 
according to the records, in June 1984, the appellant was 
treated after complaining that he had developed stomach 
problems after eating some "beef in B-ration."  He was 
diagnosed with a history of peptic ulcer disease, and the 
examining physician stated that the appellant's peptic ulcer 
disease was worsened by "mess hall food."  Moreover, the 
Individual Sick Slips reflect that in June 1984, the 
appellant was diagnosed with a gastric ulcer and with peptic 
ulcer disease.  However, the Board observes that the 
appellant's re-enlistment examination, dated in May 1985, 
shows that at that time, the appellant's abdomen and viscera, 
and gastrointestinal system were all clinically evaluated as 
normal.

The Board further notes that in an August 1985 statement, the 
appellant's former employer indicated that the appellant was 
not terminated as a result of his re-enlistment in the 
National Reserves, and that there were numerous reasons for 
his termination, including tardiness and lack of interest in 
his job.  In addition, in the appellant's June 1989 
psychiatric evaluation, which was conducted by Dr. S.R., the 
appellant was diagnosed with the following: (Axis I) 
schizophrenia, chronic, undifferentiated, adjustment disorder 
with depressed mood, and (Axis III) history of gastric 
problems.  At that time, Dr. R. stated that the appellant's 
depression appeared to be related to his current physical 
suffering. Moreover, a Discharge Summary from the Brentwood 
VAMC shows that during the appellant's hospitalization from 
July to August 1989, the examining physician noted that the 
appellant's peptic ulcer disease, along with alcoholism, 
psychiatric problems, and marijuana use, had all aggravated 
his stomach problems.  The examiner further noted that the 
appellant's complaints of headaches and diarrhea were 
possibly related to the appellant's Giardia.  Therefore, in 
light of the above, because the "new" evidence is not so 
significant that it addresses the specific matter under 
consideration, it is not material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claims for service connection for a duodenal ulcer 
and service connection for an adjustment disorder, with 
depression and migraine headaches.  Id.  He has presented no 
new, significant evidence showing a nexus between any current 
duodenal ulcer or adjustment disorder, with depression and 
migraine headaches, and his period of active service.  The 
appellant has also presented no new, significant evidence 
showing a nexus between any current duodenal ulcer or 
adjustment disorder, with depression and migraine headaches, 
and his period of service in the California National Guard.  
Therefore, because the additional evidence is not new and 
material, his claims must be denied.  





C.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
duodenal ulcer.    

A Discharge Summary from the Brentwood VAMC shows that the 
appellant was hospitalized from July to August 1989.  The 
Summary reflects that upon admission, the appellant was 
tearful and feeling overwhelmed because of escalating 
conflicts with his wife.  The appellant also gave a history 
of peptic ulcer disease.  According to the Summary, during 
the appellant's hospitalization, he was given Haldol which 
was gradually increased to 30 milligrams a day.  The Summary 
shows that Haldol Decanoate was added gradually which the 
appellant tolerated well.  Upon his discharge, he was 
diagnosed with the following: (Axis I) (a) paranoid 
schizophrenia, chronic, with acute exacerbation, and (b) 
alcohol and marijuana dependence, (Axis III) (a) Giardiasis, 
and (b) peptic ulcer disease, and (Axis V) poor.  The 
appellant's discharge medications included Haldol Decanoate 
and Haldol, which was to be tapered off gradually as an 
outpatient.

In October 1991, a hearing was conducted at the RO.  At that 
time, the appellant testified that when he was hospitalized 
in 1989 at the Brentwood VAMC, he was given the medication 
Haldol for treatment.  (T.3).  The appellant stated that as a 
result of his taking the Haldol, he developed a duodenal 
ulcer.  (T.3,4).  He further indicated that in 1989, he 
received VA treatment for Giardiasis.  (T.5).  The appellant 
noted that during his treatment for Giardiasis, he was told 
that he did not have any ulcers, but that in 1991, he was 
diagnosed with an ulcer by a private physician.  (Id.).  The 
appellant stated that he did not know the name of the 
physician who had diagnosed him.  (T.5,6).

In the appellant's September 1999 video conference hearing, 
the appellant testified that in 1985, he had received medical 
treatment at the Brentwood VAMC.  (T.14).  The appellant 
stated that at that time, he was informed that he did not 
have a duodenal ulcer.  (Id.).  He indicated that in 1994, he 
again received treatment at the Brentwood VAMC, and was once 
again told that he did not have a duodenal ulcer.  (T.15).  
According to the appellant, he was later informed by a 
private physician that he did have an ulcer.  (Id.).  The 
appellant noted that he could not recall the name of the 
physician who had diagnosed his ulcer.  (T.15,16).  He 
reported that at present, he was receiving treatment at the 
Brentwood VAMC for his ulcer, and that his condition was 
"pretty much under control" with medication.  (T.16,17).  

In the instant case, the appellant's claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 was filed in October 
1991, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. § 
1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926.  Congress specifically 
provided that the amendments to section 1151 would be 
applicable to all claims filed on or after October 1, 1997.  
Id.  Therefore, the new statute is not applicable to the 
appellant's claim.  VAOPGCPREC 40-97 (December 31, 1997).  
Accordingly, the Board will consider the appellant's claim 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the amended 38 C.F.R. § 3.358, compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  38 C.F.R. § 3.358(b)-(c) (effective 
prior to Oct. 1, 1997).

The Board notes that the threshold question to be answered is 
whether the appellant has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded; that is, a claim which is plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Chelte v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is 
not well grounded, the appeal must fail and there is no 
further duty to assist in developing the facts pertinent to 
the claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, in light of the above, two discrete types of evidence 
must be present in order for a veteran's claim for § 1151 
benefits to be well grounded.  First, there must be competent 
evidence of a current disability, usually shown by a medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Second, there must be competent evidence of a nexus between 
the medical treatment provided and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To summarize, the appellant contends that he developed an 
ulcer as a result of taking the medication Haldol, which was 
provided by the VA.  The appellant further maintains that the 
VA provided inadequate treatment because they failed to 
diagnose his ulcer correctly.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno, 6 Vet. 
App. at 465; see also Falzone, 8 Vet. App. at 398, 405.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu, 2 Vet. App. at 492.  The evidence does not show 
that the appellant possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that he 
developed a duodenal ulcer because he took the medication 
Haldol, and that the VA failed to diagnose his ulcer, is not 
competent evidence.  

As stated above, the evidence of record shows that the 
appellant was given Haldol during his hospitalization at the 
Brentwood VAMC, which was from July to August 1989.  In 
addition, as previously discussed, the evidence of record 
also reflects that the appellant has a history of 
gastrointestinal problems, including duodenal ulcer and 
peptic ulcer disease.  However, the Board observes that there 
is no competent medical evidence of record showing that the 
appellant's ulcers are the result of his taking the 
medication Haldol.  Moreover, the Board further notes that 
there is also no competent medical evidence of record 
indicating that the VA provided inadequate treatment because 
they failed to diagnose his ulcer correctly.  

As previously stated, under 38 U.S.C.A. § 1151, where any 
veteran shall have suffered an injury or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  In light of 
the above, the Board concludes that the evidence of record 
does not show any relationship between VA care, or lack 
thereof, and any current diagnosis of a duodenal ulcer.  At 
best, the evidence of record shows intermittent treatment for 
the appellant's duodenal ulcer.  However, the Board observes 
that the evidence of record does not indicate a nexus between 
the appellant's duodenal ulcer and his use of the medication 
Haldol.  The Board further notes that the evidence of record 
does not include competent medical evidence showing that the 
VA provided inadequate treatment of the appellant's duodenal 
ulcer by not properly diagnosing his disability.  
Accordingly, in light of the above, the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
denied.  


D.  Entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
sexual dysfunction.  

In the instant case, the appellant contends that while he was 
receiving treatment at the VA, he was given the medication 
Haldol.  The appellant states that he subsequently developed 
sexual problems.  He maintains that his sexual problems are 
related to his Haldol use.  

As previously stated, a Discharge Summary from the Brentwood 
VAMC shows that the appellant was hospitalized from July to 
August 1989.  According to the Summary, during the 
appellant's hospitalization, he was given Haldol which was 
gradually increased to 30 milligrams a day.  The Summary 
shows that Haldol Decanoate was added gradually which the 
appellant tolerated well.  Upon his discharge, he was 
diagnosed with the following: (Axis I) (a) paranoid 
schizophrenia, chronic, with acute exacerbation, and (b) 
alcohol and marijuana dependence, (Axis III) (a) Giardiasis, 
and (b) peptic ulcer disease, and (Axis V) poor.  The 
appellant's discharge medications included Haldol Decanoate 
and Haldol, which was to be tapered off gradually as an 
outpatient.

Private medical records from the Kern County Clinic, from 
September 1985 to October 1991, show that in August 1991, the 
appellant was diagnosed with the following: (Axis I) 
dysthymia, and (Axis III) ulcer, hernia, impotency, and 
giardiasis.  In addition, outpatient treatment records from 
the West Los Angeles VAMC, from July 1996 to January 1991, 
show that in August 1996, the appellant was treated after 
complaining of erectile dysfunction for the past seven years.  
At that time, the appellant stated that he had weak 
erections.  He noted that his sexual problems began when he 
started taking Haldol.  According to the appellant, he 
continued to have sexual problems even after he stopped using 
Haldol.  Following the physical examination, the appellant 
was diagnosed with erectile dysfunction, medication versus 
etiology, questionable.  

As previously stated, two discrete types of evidence must be 
present in order for a veteran's claim for § 1151 benefits to 
be well grounded.  First, there must be competent evidence of 
a current disability, usually shown by a medical diagnosis.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Second, 
there must be competent evidence of a nexus between the 
medical treatment provided and the current disability.  Such 
a nexus must be shown by medical evidence.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The Board observes that, in light of the above, the appellant 
has presented evidence of a current disability.  A review of 
the record shows that the appellant has been diagnosed with 
impotence and erectile dysfunction.  The Board further 
observes that the appellant has presented evidence of a 
medically based opinion suggesting a nexus between the 
appellant's use of the medication Haldol, which was provided 
by the VA, and his sexual dysfunction.  Therefore, since 
there is evidence sufficient  to lend plausible support to 
the claim, the Board is of the opinion that the appellant's 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sexual dysfunction is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  Caluza, 7 Vet. App. at 498, 506.  


ORDER

Entitlement to service connection for the residuals of a 
right wrist injury is denied.  

Entitlement to service connection for the residuals of a 
right hip injury is denied.  

New and material evidence having not been submitted, service 
connection for a duodenal ulcer is denied.  

New and material evidence having not been submitted, service 
connection for an adjustment disorder, with depression and 
migraine headaches, is denied.  

Entitlement to compensation benefits for duodenal ulcer 
pursuant to 38 U.S.C.A. § 1151 is denied.  

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for sexual dysfunction is well-
grounded.  




REMAND

In regards to the appellant's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for sexual dysfunction, 
as the appellant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  

A private medical record from J.J.M., M.D., dated in May 
1991, shows that at that time, the appellant was treated 
after complaining of premature ejaculation for the past year.  
The appellant stated that he had been taking Haldol and that 
he was currently taking Tagamet and Mylanta.  The assessment 
was of a probable psychogenic problem.

In October 1991, a hearing was conducted at the RO.  At that 
time, the appellant testified that when he was hospitalized 
in 1989 at the Brentwood VAMC, he was given the medication 
Haldol for treatment.  (T.3).  The appellant stated that as a 
result of his taking the Haldol, he developed sexual 
problems.  

In October 1991, the RO received private medical records from 
the Kern County Department of Mental Health Services, from 
September 1985 to October 1991.  The records show that in 
September 1991, the appellant sought treatment after 
complaining of stress.  At that time, he noted that from 1989 
to 1990, he took Haldol which, in his opinion, caused him to 
develop sexual problems.  According to the appellant, he 
stopped taking the medication. 

Outpatient treatment records from the Sepulveda VAMC, from 
July 1992 to May 1995, show that in September 1992, the 
appellant was treated after complaining of anxiety and anger.  
At that time, he stated that he had a history of a hernia and 
stomach ulcers, and he noted that he was unable to maintain 
an erection.  The appellant indicated that in 1990, he was 
hospitalized at the Brentwood VAMC for psychiatric reasons.  
According to the appellant, at that time, he was given Haldol 
and he subsequently developed sexual problems.  The appellant 
noted that he currently used Navane.  He was diagnosed with 
schizophrenia, paranoid type, chronic.  

A Discharge Summary from the Brentwood VAMC shows that the 
appellant was hospitalized for one day in November 1992.  The 
Summary reflects that upon his hospitalization, the appellant 
stated that he believed that his wife was trying to kill him.  
The examining physician indicated that the appellant had 
previously been treated at the Brentwood VAMC with Haldol and 
Proxlixin, with what was probably a good response.  During 
the appellant's hospitalization, he was treated with Navane.  
Upon his discharge, he was diagnosed with schizophrenic 
disorder.

In the appellant's September 1999 video conference hearing, 
the appellant testified that in 1989, while he was receiving 
treatment at the Brentwood VAMC for his schizophrenia, he was 
given the medication Haldol.  (T.18).  The appellant stated 
that the Haldol caused him to develop sexual problems.  
(T.17,18).  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed.

In addition, the Board also notes that in a December 1998 
decision letter, the RO denied the appellant's claim for 
additional compensation in light of receiving his VA benefit 
checks late.  In December 1998, the appellant submitted VA 
Form 21-4138, Statement in Support of Claim.  At that time, 
he stated that he disagreed with the Board's December 1998 
decision denying his claim for additional compensation in 
light of receiving his VA benefit checks late, and he 
requested a Statement of the Case (SOC).  

In light of the above, it is the Board's determination that 
the RO should have construed the appellant's statement as a 
timely Notice of Disagreement (NOD) in regards to the issue 
of whether the appellant is entitled to additional 
compensation in light of receiving his VA benefit checks 
late.  The Board notes that the above statement was filed 
within one year from the date of mailing of the December 1998 
decision letter denying the appellant's claim for additional 
compensation, which thereby, would have triggered the RO's 
responsibility to furnish the appellant with an SOC.  
38 U.S.C.A. § 7105(b)(1), (2) (West 1991 & Supp. 1999).  See 
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The RO failed 
to do so, creating a procedural defect which requires a 
remand of the above claim under 38 C.F.R. § 19.9 (1999).  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Accordingly, this issue is remanded to the RO for the 
issuance of an SOC and such further development as may be 
necessary.  

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.  

In view of the foregoing, the Board determines that further 
development is required before final action may be taken on 
the appellant's claims.  Accordingly, these matters are 
REMANDED to the RO for the following actions: 

1.  The appellant should be issued an SOC 
on the issue of whether the appellant is 
entitled to additional compensation in 
light of receiving his VA benefit checks 
late.  In addition, the appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  

2.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since 1989 for any 
sexual dysfunction.    With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any diagnosed 
sexual dysfunction.  All testing deemed 
necessary should be performed.  The 
examiner is requested to review the 
claims folder prior to the examination 
for use in the study of the case.  After 
reviewing the available medical records, 
it is requested that the examiner render 
an opinion as to whether the appellant 
currently has a sexual dysfunction.  If 
he does, the examiner is requested to 
offer an opinion as to the etiology of 
the sexual dysfunction, to include any 
relationship between the appellant's 
sexual dysfunction and his use of the 
medication Haldol.  If there is a 
relationship between the appellant's 
sexual dysfunction and his use of Haldol, 
the examiner is requested to provide an 
opinion as to whether the appellant's 
sexual dysfunction is a "necessary 
consequence" of the drug.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  38 C.F.R. § 3.358 (c) 
(1999).  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for sexual 
dysfunction.  

The case should then be reviewed by the RO.  If the benefit 
sought is not granted, or if a Notice of Disagreement is 
received with respect to any other issue, the appellant and 
his representative should be furnished a Supplemental 
Statement of the Case (SSOC) and an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

